                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Trentair Bingham,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:20-cv-00248-MR
                                      )
                 vs.                  )
                                      )
          City of Charlotte,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2020 Order.

                                               June 11, 2020




         Case 3:20-cv-00248-MR Document 11 Filed 06/11/20 Page 1 of 1
